        Case 4:18-cv-00935-DPM Document 59 Filed 02/03/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

CARL E. DOTSON                                                              PLAINTIFF
ADC #122778

V.                         CASE NO. 4:18-CV-935-DPM-BD

CALEB MONROE, et al.                                                     DEFENDANTS

                                        ORDER

      Mr. Dotson, who was recently released from the custody of the Arkansas Division

of Correction, has filed an updated IFP application. (Docket entry #57) His motion

(#57) is GRANTED.

      Mr. Dotson also has moved for an order compelling Defendant Caleb Monroe to

respond to his discovery requests. (#47) Mr. Monroe has responded to the motion, and

has included his responses to interrogatories and a copy of Mr. Dotson’s deposition.

(#54) Because Mr. Monroe has responded to Mr. Dotson’s discovery requests in

compliance with the Federal Rules of Civil Procedure, the motion to compel (#47) is

DENIED.

      Mr. Dotson has also asked the Court for additional time to respond to Mr.

Monroe’s motion for summary judgment. (#48, #58) His motions for an extension of time

are GRANTED, in part, and DENIED, in part. Mr. Dotson asserts that he cannot respond

properly to Mr. Monroe’s motion until he receives discovery from Mr. Monroe. (#58)

The Court has denied Mr. Dotson’s motion to compel and will not allow further

discovery. The discovery cutoff in this case was November 20, 2019. (#31)
        Case 4:18-cv-00935-DPM Document 59 Filed 02/03/20 Page 2 of 2




      To the extent Mr. Dotson seeks time to conduct additional discovery, his motions

(#48, #58) are denied. However, he is granted additional time to respond to Defendant

Monroe’s motion for summary judgment. His response to the motion for summary

judgment must be filed by Tuesday, February 18, 2020.

      IT IS SO ORDERED, this 3rd day of February, 2020.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                           2
